Order
PER CURIAM.
Michael Gene Gunn was convicted of two counts of second-degree murder, two counts of first-degree robbery, and four counts of armed criminal action. The circuit court sentenced him to a total of fifty years in prison. On appeal, Gunn contends the circuit court erred in allowing video tributes of the victims to be played at the sentencing hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of convictions.
AFFIRMED. Rule 30.25(b)